Citation Nr: 0305648	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  98-01 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from October 1942 to October 
1945.  The appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  


FINDINGS OF FACT

1.  The veteran died in July 1996 due to cerebral anoxia, due 
to or as a consequence of cardiopulmonary collapse, due to or 
as a consequence of respiratory failure, due to or as a 
consequence of chronic obstructive pulmonary disease.  

2.  During the veteran's lifetime, service connection was not 
established for any disability.  

3.  The veteran's chronic obstructive pulmonary disease was 
first diagnosed many years after his separation from service.  
There is no competent evidence that it had its origins in 
service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. § 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim, and expanded on VA's duty to notify 
the claimant and her representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the appellant of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
January 1997 rating decision, February 1997 statement of the 
case, and supplemental statement of the case December 2002, 
as well as the Board's August 2001 Remand, the appellant and 
her representative were apprised of the applicable law and 
regulations and given notice as to the evidence needed to 
substantiate her claim.  In addition, by letter dated in July 
2002, the RO explained the provisions of the VCAA, gave 
additional notice of the evidence needed to substantiate the 
claim on appeal, and asked the appellant to submit or 
authorize the RO to obtain additional relevant evidence.  She 
was specifically notified that what was needed was evidence 
of an injury, disease, or other event in service and medical 
evidence linking the cause of the veteran's death to that 
injury or disease in service.  She was advised that VA would 
attempt to obtain any pertinent medical evidence identified 
by her.  The Board's Remand also noted that the appellant had 
testified that the veteran had received treatment at the VA 
Medical Center in Kansas City, Missouri, and directed the RO 
to obtain any available VA medical records.  The appellant 
did not respond to the RO's request for additional 
information as set forth in the Board's Remand.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records 
and VA and private medical records.  As discussed in detail 
below, the Board finds that the evidence in this case is 
sufficient to render a determination, such that an additional 
medical examination or opinion is not needed.  

Finally, the Board finds that the appellant has had ample 
opportunity to present evidence and argument in support of 
her appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

The record shows that the veteran died at a private hospital 
in Kansas City, Missouri, in July 1996 due to cerebral 
anoxia, due to or as a consequence of cardiopulmonary 
collapse, due to or as a consequence of respiratory failure, 
due to or as a consequence of chronic obstructive pulmonary 
disease.  An autopsy was not performed.  During the veteran's 
lifetime, service connection was not established for any 
disability.  

As noted above, the appellant did not respond to the RO's 
July 2002 request for information regarding records of any 
medical treatment the veteran may have received and also 
failed to return any signed Authorizations for Release of 
Information so that the RO could obtain records of the 
veteran's final illness.  As directed in the Board's Remand, 
the RO obtained records of treatment the veteran received at 
the VA Medical Center in Kansas City, Missouri.  Those 
records reflect outpatient clinic visits between April 1991 
and December 1992 in the mental health and movement disorders 
clinics, as well as the reports of chest and abdominal x-rays 
in April 1991.  

Of record is an examination report for housebound status or 
the permanent need for the aid and attendance of another 
person conducted by a private physician in January 1989.  The 
noted clinical findings related primarily to the veteran's 
Parkinson's disease.  No complaints or abnormal clinical 
findings regarding any cardiac or respiratory disease were 
listed.  The examiner did not relate the veteran's 
Parkinson's disease to service.  

The file also contains a letter from a private physician 
dated in December 1992 stating that he had been treating the 
veteran for a number of illnesses, including organic brain 
syndrome, recent wrist injury, psychosis, Parkinson's 
disease, atherosclerotic heart disease, degenerative joint 
disease, neuropathy, renal cancer, peripheral vascular 
insufficiency, and status post nephrectomy.  He noted also 
that the veteran was confused as to person, place, and time 
and was confined to a wheelchair.  He was unable to 
understand or to tend to the basic necessities of life, 
shelter, food, and clothing.  

The appellant testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in June 2001.  She 
contended that the veteran breathed in engine fumes from the 
boiler room during service.  It was her belief that those 
engine fumes contributed to his eventual death.  She 
testified that the veteran worked for Pittsburg Paint and 
Glass after separating from service.  He sold paint, made 
doors and windows, and drove a truck.  The veteran reportedly 
started having bronchial lung problems approximately in 1974.  
Sometime between 1979 and 1980, he began having bad colds 
each year in February.  He would become "real" hoarse.  
Sometimes he would develop pneumonia.  His respiratory 
condition grew progressively worse after 1979.  She stated 
that he was evaluated at the Kansas City VA hospital and by 
Dr. E. at Humana.  He usually received antibiotics.  
Treatment was primarily by the civilian physician.  The 
appellant testified that the veteran did not smoke when she 
knew him.  

Initially, the Board would point out that lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); see also Tirpak v. Derwinski, 
2 Vet. App. 609, 610-11 (1992).  Thus, the appellant's lay 
opinion as to the etiology of the veteran's lung disease is 
not competent evidence.  

Although the appellant was requested to assist in obtaining 
additional medical evidence that might aid her claim, she did 
not respond to that request.  The Court has held that VA's 
duty to assist is not always a one-way street.  If a claimant 
wishes help, he or she cannot passively wait for it.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Because of the 
appellant's failure to provide the names and addresses of all 
health care providers who treated the veteran and to return 
signed releases to enable the RO to request copies of 
pertinent medical evidence, including the records of the 
veteran's final illness, the evidentiary record is devoid of 
any competent evidence from which it might be determined 
whether any relationship existed between the veteran's 
service and the chronic obstructive pulmonary disease that 
apparently was the primary cause of his death.  

The record indicates that the veteran's duties in service 
were those of a billing and shipping clerk.  Although it 
appears that the veteran's preference for additional training 
during service was advanced electrical work, the Board cannot 
find, based on that evidence alone, that his lungs were 
injured by breathing in fumes from working in the boiler room 
during service, as contended by the appellant.  More 
importantly, however, the Board also cannot find, based on 
the evidence of record, that any chronic respiratory disorder 
that he had in later years and that was the primary cause of 
his death resulted from his exposure to such fumes during 
service. Further, as the information and medical or lay 
evidence of record does not indicate that chronic obstructive 
pulmonary disease, the underlying cause of the veteran's 
death, may be associated with his period of military service, 
further development for a medical opinion is not necessary 
prior to the Board's final decision. 38 U.S.C.A. § 5103A(d) 
(West 2002).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Therefore, because there is no competent evidence that the 
chronic obstructive pulmonary disease that was the principle 
cause of the veteran's death had its origins in service, the 
Board concludes that the evidence does not establish service 
connection for the cause of the veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

